Citation Nr: 1713451	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 2005 to March 2011.  For his service, he was awarded the Purple Heart Medal and the Combat Action Badge (CAB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida. 

This matter was previously before the Board, most recently in September 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran does not have left ear hearing loss for VA purposes.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in March 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  In the September 2016 remand, the Board directed that the Veteran be afforded another VA audiology evaluation.  The Veteran was scheduled for the directed evaluation in October 2016.  However, the Veteran failed to report for that evaluation without explanation.  In a November 2016 supplemental statement of the case, the Veteran was notified of his failure to report and informed that his case would be decided based on the evidence of record.  Therefore, the Board finds that there has been compliance with the directives of the September 2016 remand directives and there is no bar to proceeding with a final decision at this time.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence on an issue material to a determination VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he has a left ear hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran asserted that he was exposed to an improvised explosive device (IED) explosion.  A review of the Veteran's DD Form 214 shows that military occupational specialty (MOS) was listed as military police.  Further, as noted above, the Veteran was awarded the Purple Heart Medal and a CAB, indicative of service in combat operations.  Therefore, the Board concedes the Veteran's exposure to significant acoustic trauma during active service. 

STRs are silent for complaints of, treatment for, or a diagnosis of left ear hearing loss disability for VA purposes while the Veteran was in active service.  In February 2011, the Veteran was afforded a separation examination which failed to show a left hearing loss disability for VA compensation purposes.

The Veteran was afforded a VA audiology evaluation in March 2012.  Audiometric test results for the left ear were as follows:

Hertz
500
1000
2000
3000
4000
Left 
15
15
25
25
25

Speech recognition in the left ear was 96 percent.  The Veteran did not have audiometric testing results consistent with a diagnosis of left ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

In December 2015, the Veteran was afforded another VA audiology evaluation.  At that time, audiometric testing and speech recognition testing could not be completed.  The examiner noted that the test results were not valid for rating purposes as they were not indicative of an organic hearing loss.  Speech recognition was noted to be 60 percent in the left ear.  However, the examiner noted that use of the speech recognition score was not appropriate for this Veteran as a result of language difficulties, cognitive problems, and inconsistent word scores.  The examiner noted that those things combined with the use of puretone averages made the word recognition findings inappropriate.  Based on that information, the Veteran was not found to have a medically supportable diagnosis of left ear hearing loss for VA compensation purposes at the time of his December 2015 VA audiology evaluation.       
 
The Board acknowledges the Veteran's statement that he noticed reduced hearing acuity immediately following the IED explosion.  However, while the Veteran is competent to report symptoms of decreased hearing acuity, he is not competent to diagnose himself with hearing loss for VA purposes.  A diagnosis of hearing loss for VA purposes requires medical expertise, clinical testing, and knowledge that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case.

In order for a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There are specific requirements as to what is considered hearing loss for VA compensation purposes, and a review of the Veteran's various audiograms of record fails to show that he has a left ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left ear hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


